Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph 3 of the specification ends in two periods. Correction is needed.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro et al. (JP 2009086208), cited by applicants in view of Nakamura et al.  (US 20120025245), cited by the examiner.
The primary reference discloses an “optical sheet” including a “light transmissive” “substrate” (abstract) and note Figure 10(c) essentially identical to applicants figure one illustrating the limitations of claim 1 and note that an “increase in luminance” is a goal of the patent. Applicants waviness characteristic is not disclosed.  Note the secondary reference   disclosing a “substrate” for an electronic device (abstract) having a waviness of less than 5 microns (paragraph 117)   and note that substrate has “high luminance”. Note paragraph 3 where acrylic is used to produce the substrate as in claim 4. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to modify the waviness of the substrate of the primary reference such that the waviness was less than 5 microns in order to obtain a sheet with high luminance absent any showing of surprising or unexpected results. 
Claims 2, 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
7-5-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765